Citation Nr: 0214461	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of an 
"infection of chest and stomach."  

(The issue of entitlement to an increased (compensable) 
rating for a left eye chalazion will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from November 1943 to 
April 1946.  

The veteran was previously denied service connection for 
"infection of chest and stomach" in a December 1946 rating 
action.  The current appeal in this regard, and with respect 
to the increased rating claim arose from an August 1998 
rating action.  These claims were perfected for appeal in 
September 1999.  The matter was subsequently forwarded to the 
Board of Veterans' Appeals (Board) and in a January 2001 
decision, the appeals as to both issues were denied.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court), and in a September 2001 
order, the Court vacated the Board's decision.  Thereafter, 
the matter was returned to the Board at which time the 
veteran's representative was given an opportunity to submit 
additional evidence and argument to the Board in connection 
with the appeal.  In May 2002, the Board received a written 
brief in support of the veteran's claim, which was associated 
with the claims file.  The matter has since been referred to 
the undersigned for her review.   

In addition to the foregoing, it should be noted that the 
Board is undertaking additional development on the issue of 
entitlement to an increased (compensable) rating for a left 
eye chalazion, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.




FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
"infection of chest and stomach" in December 1946 and 
January 1947 rating actions because the evidence was not 
considered to show the presence of the claimed disability. 

2.  Evidence added to the record since the prior rating 
decisions includes private medical records dated in 1997 and 
1998 that refer to a remote gastrectomy due to gastritis.  

3.  The evidence added to the record since the prior denial 
bears directly and substantially upon the specific matter 
under consideration and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.


CONCLUSION OF LAW

Evidence received since the veteran's claim was previously 
denied is new and material, and the claim for service 
connection for "infection of chest and stomach" is 
reopened.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Claims that are the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to them.  If the claim is thus reopened, it will be 
reviewed on a de novo basis, with consideration given to all 
the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet.App. 273 (1996).  For claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For claims 
filed on and after August 29, 2001, new and material evidence 
is defined as set out at 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) to be codified at 38 C.F.R. § 3.156.  Since the matter 
currently before the Board was initiated in 1998, however, 
the pre-August 29, 2001 definition of new and material 
evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

A review of the evidence with respect to the claim to reopen 
shows that the earliest application for benefits submitted by 
the veteran was received in December 1946.  In that 
application, the veteran wrote in pertinent part that the 
disability for which the claim was made was for an "Infected 
chest & stomach."  In a separate space on the application 
form, he indicated that he received treatment for his stomach 
in the Spring of 1944, in July 1944 and in the early part of 
1945.  

In a December 1946 rating action, the veteran's application 
for benefits was denied by RO at which the claim was 
considered.  The rating action reflects that the basis for 
that decision was that "infection of chest and stomach" was 
"Not found on last examination of service records."  It is 
not clear what service record or records the RO actually 
considered in making its decision since the envelope in which 
the veteran's service medical records are now located, bear a 
January 1947 date stamp.  Presumably, because the report of 
the examination conducted at the veteran's service discharge 
bears an April 1946 date stamp, the decision was based on a 
review of that record.  In any event, the veteran was 
informed of the decision to deny his claim in a December 1946 
letter.  In a separate letter of the same date, the veteran 
was informed as follows:

While the condition of Infection Chest and Stomach 
was not found on examination at the time of your 
discharge, should this condition recur you have the 
privilege of submitting further evidence to show 
its existence. . . . 

Upon receipt of such evidence, further 
consideration will be given your claim and you will 
be advised of the action taken thereon. 

In January 1947, additional service medical records were 
obtained.  In pertinent part, these showed that the veteran 
was treated for gastritis and epigastric pain in April and 
May 1944, and for "Strongylidiasis (round worms)" in 
September and October 1944.  In addition, a radiologic report 
prepared during the time of the veteran's treatment for 
Strongylidiasis showed the presence of pylorus spasm.  No 
subsequently dated service treatment records revealed any 
further relevant findings, although the report of the 
examination conducted at the time of the veteran's discharge 
from service in April 1946 contains a curious entry 
reflecting that the veteran had an "Infection chest - 1945" 
and that there remained "Present physical defects."  (This 
may refer to records of treatment for bronchitis in August 
1945, but at the same time it was noted in the separation 
examination report that the veteran's lungs were normal and 
that there were no musculoskeletal defects.)  Regardless, 
after apparently reviewing this evidence, the RO confirmed 
its prior denial of compensation benefits, and notified the 
veteran of this decision in a January 1947 letter.  The 
veteran did not appeal.

Thereafter, the veteran apparently sought no further 
compensation benefits from VA (other than dental benefits) 
until 1998.  On a VA Form 21-4138 (Statement in Support of 
Claim) received in January of that year, the veteran wrote 
that he wished to "establish (re-open) service connection 
for residuals of infections of the chest and stomach areas."  
He further wrote that his stomach condition had increased in 
severity over the years and he had received treatment from 
private medical facilities.  He also made reference to 1947 
treatment at the VA hospital in Tuskegee, Alabama.  In a 
letter dated in February 1998, with a caption "Reopen 
service connected claim," the veteran described a sequence 
of events regarding stomach problems, including treatment in 
service, treatment immediately after service at Tuskegee, 
Alabama and later surgery.  Enclosed with the letter were 
photographs of the veteran's abdomen clearly showing scars 
from a prior surgery.  

Shortly thereafter, the veteran provided authorization for 
the RO to obtain recent private treatment records which were 
associated with the claims file.  These records, dated in 
1997 and 1998, showed treatment for peripheral vascular 
disease, heart problems, and dermatitis.  They also included, 
however, descriptions of the veteran's past medical history 
which was significant for a remote partial gastrectomy for 
gastritis.  

In the August 1998 rating action that has become the subject 
of this appeal, the RO apparently focused exclusively on the 
veteran's in-service treatment for Strongylidiasis, and 
finding no evidence of a link between that and current 
treatment for vascular disease, heart disease and dermatitis, 
denied the veteran's claim.  

Taking a broader view of the veteran's record, the Board 
considers the veteran's current claim to encompass one for 
any stomach disability.  With that point of reference, and 
with the additional evidence added to the record since 1946 
reflecting the veteran being in a post operative status for 
gastrectomy due to gastritis, (and gastritis having been 
treated in service), the Board concludes that this new 
evidence bears directly and substantially upon the specific 
matter under consideration and is of such significance that 
it must be considered together with all the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and his claim 
for service connection is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claim.  
Accordingly, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this matter.


ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for "infection of chest and stomach," the appeal 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

